[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
Date of Sentence March 27, 1992 Date of Application March 26, 1991 (sic) Date Application Filed April 13, 1992 Date of Decision April 26, 1994
Application for review of sentence imposed by the Superior Court, G.A. 16 at West Hartford.
Martin Epstein, Esq., Defense Counsel, for Petitioner.
Joan Alexander, Esq., Assistant State's Attorney, for the State.
Sentence Affirmed.
MEMORANDUM OF DECISION
CT Page 5755
By the Division:
The petitioner, after pleading guilty to one count of Sale of Narcotics, was sentenced to a term of ten years, to be suspended after three and one half years, with probation for five years.
The petitioner, who has been on parole for approximately one and one half years as of this time asks that his probationary period be reduced to one year from the five year period imposed. Although not the petitioner's request, his attorney asks the Division to reduce his sentence to a term of five years, to be suspended after three years.
Neither of these requests warrants favorable consideration by the Review Division. The petitioner was in the process of selling $3000 worth of cocaine to an undercover agent. Although not charged with other offenses, he admitted having sold cocaine in one ounce quantities on multiple past occasions for $800.
The only reason advanced for the requested reduction in the term of probation is that it is inconvenient for the petitioner and restricts his ability to travel.
The Court had ample reason to believe the petitioner should be supervised for the maximum period. The degree of supervision needed can be determined by the probation office.
The Division only has the authority to reduce a sentence pursuant to the criteria of § 942 of the Practice Book.
Reviewing this sentence under that standard, the Division finds it is well within the parameters of discretion which the sentencing court has. It is not disproportionate or unfair, and it is affirmed.
    Klaczak, J. Purtill, J. Norko, J.
Purtill, Klaczak and Norko, J.s, participated in this decision. CT Page 5756